      Case: 1:19-cv-03127 Document #: 1 Filed: 05/09/19 Page 1 of 5 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


CURTIS SAUNDERS, individually and on
behalf of a class of similarly situated
individuals,
                                                  Civil Action No.
                    Plaintiff,

       vs.
                                                                NOTICE OF REMOVAL
SUNRUN, INC., a Delaware corporation,

                    Defendant.




               PLEASE TAKE NOTICE THAT defendant Sunrun Inc. (“Defendant” or

“Sunrun”), by and through its counsel, Kelley Drye & Warren LLP, respectfully request that the

above-captioned action (the “Action”) be removed from the Circuit Court of Cook County, Illinois,

County Department, Chancery Division (the “Cook County Circuit Court”) to the United States

District Court for the Northern District of Illinois, Eastern Division under 28 U.S.C. § 1441(a) on

the grounds of federal question jurisdiction, 28 U.S.C. § 1331. In support of this Notice of

Removal, Sunrun alleges as follows:

                                        BACKGROUND

               1.       This Action was commenced by Plaintiff Curtis Saunders (“Plaintiff” or

“Curtis”) on or about April 2, 2019, by the filing of the Class Action Complaint (the “Complaint”)

in Curtis Saunders v. Sunrun, Inc., Case No. 2019CH04252, in the Cook County Circuit Court.

True and correct copies of all process, pleadings or orders served upon Defendant, are attached to

this Notice of Removal as “Exhibit A,” as required by 28 U.S.C. § 1446(a). Plaintiff served Sunrun

with a copy of the Complaint on April 9, 2019.
      Case: 1:19-cv-03127 Document #: 1 Filed: 05/09/19 Page 2 of 5 PageID #:2



               2.      Plaintiff alleges that Sunrun is liable to Plaintiff and each putative class

member for statutory violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, et seq. (Compl. ¶¶ 37-41, Count I).

               3.      Specifically, Plaintiff alleges that Sunrun violated 47 U.S.C. §

227(b)(1)(A)(iii) by purportedly sending unauthorized text messages using an automatic telephone

dialing system to Plaintiff and members of the putative class. (Id.)

               4.      Based on the allegations of the Complaint and for the reasons discussed

below, Sunrun timely removes this action pursuant to 28 U.S.C. § 1331 (federal question).

          THE NOTICE OF REMOVAL IS TIMELY AND THE PROCEDURAL
                REQUIREMENTS FOR REMOVAL ARE SATISFIED

               5.      On April 9, 2019, Sunrun was served with the Summons and Complaint.

(See Ex. A).

               6.      Promptly after filing this Notice of Removal, Sunrun will give written

notice of the removal to Plaintiff through its attorneys of record in the Action, as well as to the

Clerk of the Cook County Circuit Court, as required by 28 U.S.C. § 1446(d). A copy of that notice

is attached hereto as “Exhibit B” (without exhibits).

               7.      This Action may properly be removed to the United States District Court

for the Northern District of Illinois, Eastern Division due to the presence of a federal question

pursuant to 28 U.S.C. § 1331.

               8.      Venue is proper in this District under 28 U.S.C. § 1446(a) because this

District embraces the place where the removed action is pending.

               9.      No admission of fact, law, liability, or damages is intended by this Notice

of Removal, and all defenses, affirmative defenses, objections, and motions are hereby reserved.




                                                 2
      Case: 1:19-cv-03127 Document #: 1 Filed: 05/09/19 Page 3 of 5 PageID #:3



Sunrun does not waive, and expressly reserves, all rights to challenge the propriety of certification

under the applicable rules.

               10.     In accordance with 28 U.S.C. § 1446(b), Sunrun is timely filing this Notice

of Removal within the 30-day period after having been served with the Complaint. Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999); see also Save-A-Life

Found., Inc. v. Heimlich, 601 F. Supp. 2d 1005, 1010 (N.D. Ill. 2009) (finding notice of removal

timely because “the time for removal is not triggered until a defendant has been served with a copy

of the summons”); see also Collins v. Pontikes, 447 F. Supp. 2d 895, 899 (N.D. Ill. 2006) (30-day

removal clock began to run on date defendant is served with both summons and complaint).

Plaintiff served Sunrun on April 9, 2019; accordingly this Notice of Removal is timely.

               11.     Sunrun has not filed a responsive pleading in the Action commenced by

Plaintiff in the Cook County Circuit Court and no other proceedings have transpired in that Action.

          THIS COURT HAS ORIGINAL JURISDICTION OVER PLAINTIFF’S
                FEDERAL QUESTION PURSUANT TO 28 U.S.C. § 1331

               12.     Federal question jurisdiction exists when an action presents a claim “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Indeed, a district

court has “original jurisdiction” over such claims. Id.

               13.     This Court has original jurisdiction over the Complaint because Plaintiff’s

claim arises under the laws of the United States, namely the TCPA. (Compl., Count I).

               14.     On January 18, 2012, the United States Supreme Court issued its decision

in Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368 (2012), and found, in a unanimous decision, that

the TCPA’s grant of jurisdiction to state courts does not deprive federal district courts of federal-

question jurisdiction over private rights of action with respect to claims arising out of the TCPA.

Id. at 368; see also Brill v. Countrywide Home Loans Inc., 427 F.3d 446, 449-51 (7th Cir. 2005).


                                                 3
       Case: 1:19-cv-03127 Document #: 1 Filed: 05/09/19 Page 4 of 5 PageID #:4



                15.     Accordingly, removal of this action is proper on the sole basis that, pursuant

to 28 U.S.C. § 1331, this Court has federal question jurisdiction over Plaintiff’s claims, and is

timely and properly removed by the filing of this Notice.

                16.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules

of Civil Procedure, as required by 28 U.S.C. § 1446(a).

                                          CONCLUSION

        WHEREFORE, having provided notice as required by law, Sunrun respectfully requests

that the above-captioned action be duly removed from Circuit Court of Cook County, Illinois,

County Department, Chancery Division to the United States District Court for the Northern

District of Illinois, Eastern Division.


Dated: May 9, 2019                                     KELLEY DRYE & WARREN LLP


                                                       By: /s/Givonna S. Long
                                                            Givonna S. Long
                                                            333 West Wacker Drive, 26th Fl.
                                                            Chicago, Illinois 60606
                                                            Phone: 312-857-7070
                                                            Fax: 312-857-7095
                                                            Attorneys for Defendant
                                                            Sunrun, Inc.




                                                  4
      Case: 1:19-cv-03127 Document #: 1 Filed: 05/09/19 Page 5 of 5 PageID #:5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of May 2019, I caused a copy of the foregoing document

and accompanying exhibits to be served upon:

       Via electronic filing

       Dorothy Brown
       Clerk of the Circuit Court, Cook County
       Richard J. Daley Center
       50 West Washington - Suite 1001
       Chicago, IL 60602

       Via Hand Delivery

       Eugene Y. Turin
       Timothy P. Kingsbury
       McGuire Law, P.C.
       55 W. Wacker Dr., 9th Floor
       Chicago, Illinois 60601


       Attorneys for Plaintiff
       Curtis Saunders




Dated: May 9, 2019                                   /s/ Givonna S. Long
                                                     Givonna S. Long




                                                 5
